Citation Nr: 1404397	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.   Entitlement to service connection for left ankle disability, to include as secondary to right ankle disability and left lower extremity radiculopathy.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The issue of service connection for left ankle disability, to include as secondary to right ankle disability and left lower extremity radiculopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current degenerative joint disease of the right ankle is related to right ankle injuries during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).   

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence clearly shows that the Veteran has a current right ankle disability, diagnosed as degenerative joint disease.  It also shows that the Veteran sprained his right ankle multiple times during his early years in service.  Regarding a potential nexus between the sprains in service and the current degenerative joint disease, there are conflicting medical opinions.  In April 2009, a VA staff physician was asked to provide an opinion as to the likelihood that the Veteran's current right ankle condition was secondary to a 1979 right ankle sprain in service.  The physician noted that the Veteran had no associated complaints or diagnosis at separation and VA treatment records were silent for right ankle problems until May 2007.  The physician concluded that the current degenerative joint disease was less likely than not caused by or a result of the right ankle sprain, indicating that the Veteran's obesity was more likely the cause.  Then, in an August 2013 advisory medical opinion, a VA orthopedic surgeon noted that the Veteran suffered at least 4 right ankle injuries in the late 1970s and early 1980s while on active duty.  The orthopedic surgeon commented that multiple sprains can lead to degenerative changes in later years in the ankle joint as he had witnessed in his practice over the years and sometimes those changes were not clinically painful for 10 to 15 years following the initial injuries.  

Notably, the April 2009 VA physician did not appear to consider the Veteran's three other right ankle injuries during service when formulating his opinion, which significantly reduces the opinion's probative value.  Similarly, although the October 2013 VA orthopedic surgeon's conclusion supports the Veteran's claim, it is somewhat indefinite in nature, observing generally that multiple ankle injuries such as those experienced by the Veteran can lead to delayed onset degenerative joint disease.  Thus, its probative value is also reduced.  Overall, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right ankle degenerative joint disease is causally related to the multiple right ankle injuries he experienced in service.  Consequently, the benefit of the doubt must be resolved in his favor, thus establishing a nexus between current right ankle degenerative joint disease and the in-service right ankle injuries.  Accordingly, as current right ankle disability, right ankle injuries in service and a nexus between the two are all established, service connection for right ankle disability is warranted.  


ORDER

Service connection for right ankle disability is granted.


REMAND

The existing medical opinions of record have addressed the likelihood that the Veteran's current left ankle disability is related to service, including left ankle injury therein, and have also touched upon whether the current left ankle disability could be caused or aggravated by his service-connected left lower extremity radiculopathy.  However, in relation to this latter theory of entitlement, the opinions to date have not addressed whether the Veteran's antalgic gait may have resulted from his left lower extremity radiculopathy and/or his now service-connected right ankle disability and if so, whether that antalgic gait has caused or aggravated the Veteran's current left ankle disability.  Accordingly, remand is required so that the Veteran may receive a new VA examination, accompanied by a medical opinion addressing these questions.  

Prior to affording the Veteran the VA examination, he should be asked to identify all sources of treatment or evaluation he has received for ankle disability and radiculopathy since June 2009 and copies of complete records of the treatment or evaluation should be obtained from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources of treatment or evaluation he has received for ankle disability and radiculopathy since June 2009 and copies of complete records of the treatment or evaluation should be obtained from all sources appropriately identified.  

2.  Thereafter, arrange for a VA examination of the Veteran's left ankle by a qualified medical professional.  Any indicated tests should be performed.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should provide a medical opinion in answer to the following questions:

A) Does the Veteran have an antalgic gait?

B) Is the Veteran's antalgic gait due to his service- connected right ankle disability and/or his service- connected left lower extremity radiculopathy?   

C) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's antalgic gait has caused his current left ankle disability?

D)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's antalgic gait has aggravated his current left ankle disability?   

E)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's left ankle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his in-service left ankle injury and/or parachute jumps.  In providing this opinion, please consider the in-service left ankle injury in May 1980 and the articles/literature about parachuting injuries that is included in the claims folder.

The examiner should explain the reasons for the answers to each question.  

3.  Next, review the VA examiner's report to ensure that it is in full compliance with the remand instructions.  If not, take corrective action.  

4.  Finally, readjudicate the claim.  If it remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


